DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017179291 issued to Maeda (USPUB 20180142409A1 is being used to cite paragraph numbers) in view of JP 2003-335836 A issued to Kuba et al.
Applicant is directed to the teachings of Maeda, who teaches making synthetic leather, a layered product comprising a fibrous base layer, an adhesive layer, and a skin layer in this order. Maeda shows that an example of the adhesive layer includes one formed from a known aqueous urethane resin composition [0063-0065], that the synthetic leather is also used as a PVC-based synthetic leather and can be used in sports shoes [0063] and [0071], and that the problem is to obtain a synthetic leather having excellent hydrolytic resistance [0005] and [0008].  Thus, the makeup of the known aqueous urethane resin composition used for the adhesive layer of the synthetic leather is described by Maeda is not specific.  
This is remedied by the teachings of Kuba.  Kuba et al teach a water-based adhesive comprising an aqueous polyurethane resin dispersion which includes: a polyurethane resin obtained from a polyester polyol having an aromatic sulfonic acid metal salt group as a raw material; and an anionic surfactant such as a dialkyl sulfosuccinate salt. Kuba et al. teach that due to the inclusion of the anionic surfactant, excellent adhesiveness and applicability are obtained [0048], and that the contents of the sulfonic acid metal salt group (anionic group), with respect to the solid matter of the urethane resin, of 70-250 mmol/kg (0.07-0.25 mmol/g) result in good water resistance [0025], and that the adhesive is suitable for bonding for producing, for example, textile products and shoes including a base such as a leather or PVC leather [0060]. Specifically, Kuba et al. offers an example in which produced is an adhesive comprising an aqueous polyurethane resin dispersion which comprises a urethane resin, water, and a sodium dialkyl sulfosuccinate and has a sulfonic acid metal salt group (anionic group) content of 0.13 mmol/g or 0.189 mmol/g. 
	As such, a person skilled in the art before the effective filing date of the invention would have easily selected the water-based adhesive including an aqueous polyurethane resin dispersion as described by Kuba et al. as the known aqueous urethane resin composition to be used for the adhesive layer of the synthetic leather described by Maeda, while taking account of adhesiveness, applicability, water resistance, etc.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 15/734, 656 (USPUB 20210230798). The claims filed on 12/3/2020 were considered for analysis.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the embodiment of the instant claims would be rendered obvious by the embodiments of claims 1 and 2 of application 15/734,656. Both applications make a synthetic leather that structurally and compositionally have the same base material, same adhesive  layer, same skin layer; the adhesive in both is a urethane resin containing anionic urethane; the skin in both applications is also a urethane resin and the surfactant in both is also alkylsulfosuccinate.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP